Citation Nr: 1705884	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran had active duty service from July 1963 to December 1965.  He died in February 2006.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In May 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In September 2013 and July 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development and adjudication.  In connection with each remand, after accomplishing further action, the AOJ continued to deny the claim (as reflected in May 2014 and November 2016 supplemental SOCs (SSOCs)) resptectively, and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claim on appeal is again being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on the matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The appellant contends that the Veteran's death was the result of his acquired psychiatric disorder and that said disorder had its onset during service.  Service treatment records reflect diagnoses of acute depressive reaction and acute situational maladjustment following an in-patient hospitalization in September 1965.  Post-service clinical records reflect a diagnosis of major depressive disorder and indicate that the Veteran attempted suicide on multiple occasions in the months prior to his death in February 2006.  The Veteran died in February 2006.  The death certificate lists the immediate cause of death as freshwater drowning with hypothermia; no contributory conditions are listed.  His manner of death was listed as suicide.

Pursuant to the July 2014 remand, a VA psychologist reviewed the Veteran's claims file in October 2016 and opined, in pertinent part, that it was not likely ("less likely than not"/"less than 50 percent probability") that his acquired psychiatric disorder at the time of his death was incurred in or caused by service.  It was not likely ("less likely than not"/"less than 50 percent probability") that there was any disability of service origin, specifically an acquired psychiatric disorder, which caused or contributed substantially or materially to the Veteran's death by suicide.

The VA psychologist reasoned, in pertinent part, that the Veteran's service treatment records documented two back-to-back brief hospitalizations precipitated by situational relationship stressors.  His first admission in September 1965 was for observation for a depressive reaction and the diagnosis code assigned (314.0) is associated with a current situation reaction "without malignant symptoms" such as suicidal rumination.  He was re-admitted later in September 1965 and a neuropsychiatric evaluation revealed that he experienced anxiety, but no depression.  He was diagnosed as having acute situational maladjustment.  Per the Diagnostic and Statistical Manual (DSM), the diagnosis code assigned (326.4 000-x80) refers to reactions which are more or less transient in character and which appear to be an acute symptom response to a situation.  Recession of symptoms generally occurs when the situational stress diminishes.  Both diagnoses represent an acute, transient, and temporary stress reaction which resolves when the stressor resolves.  There were no psychiatric issues or abnormalities evident at the time of the Veteran's November 1965 separation examination.

The psychologist further explained that there was no evidence of any mental health complaint, diagnosis, or treatment in the Veteran's treatment records until June 2004 (39 years after service), when a primary care provider noted anxiety.  Anxiety was again noted in July 2005, but at the time of an October 2005 VA hospital admission, the Veteran did not experience any anxiety, a depression screen was negative, and he did not have any mental health complaints.  The first note of the Veteran's suicidality was not until December 2005 when several suicide attempts were reported and he was involuntarily hospitalized with a diagnosis of recurrent severe major depressive disorder without psychotic features.  It was noted that depression was specifically related to current stressors.  The Veteran was placed on an antidepressant for the first time and he received outpatient mental health follow up.  He had a brief medical hospitalization at VA in January 2006 and depression and anxiety was denied at that time.  Outpatient mental health follow up treatment in January 2006 note variable periods of depression over the years, but the recent depression was due to marital separation, lack of employment, financial difficulties, and ongoing physical problems.

Moreover, a review of the Veteran's records indicated that he experienced a brief, situationally-related episode of anxiety while in service which fully resolved by the time of his discharge from service.  There is no evidence of any mental health complaint or treatment until 39 years after service, for a condition which was specifically related to his then current life stressors. The Fifth Editionof the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders ( DSM-5) notes that "stressful life events are well recognized as precipitants of major depressive episodes."  In addition, genetic predisposition for major depression is noted as "first degree family members of individuals with major depressive disorder have a risk for major depressive disorders two to fourfold higher than that of the general population."  The Veteran reported that his mother had a history of serious depression with multiple psychiatric hospitalizations and that all 7 of her living children had psychiatric problems.  The VA psychologist noted that  it is likely ("more likely than not"/"greater than 50 percent probability") that the Veteran had a genetic predisposition for depression and experienced an episode of major depression in 2005 related to his then current life stressors, and this contributed substantially to his 2006 suicide.

Lastly, the VA psychologist reasoned that per the American Association of Suicidology, major depression is the most common psychiatric diagnosis associated with suicide and those with depression have a 25 times greater risk for suicide than the general population.  The DSM-5 notes that suicidal ideation or suicide plans or attempts are a common symptom of major depression.  There is no nexus between the Veteran's 2005 episode of major depression and ultimate 2006 suicide and his military service or the maladjustment issue he experienced in service, which was fully resolved by the time of his discharge from service.

Notably, the VA psychologist's rationale is essentially that the Veteran's psychiatric problems in service were temporary and that there is no clinical evidence of subsequent treatment for a psychiatric disability for many years after service.  However, the  psychologist did not acknowledge or discuss  the fact that the Veteran reported a history of continuous depressive episodes in the years since service.  For instance, he reported during a December 2005 outpatient admission intake evaluation at Frontier Health that he experienced "life long feelings of depression and suicidal ideation," that his first major episode of depression occurred during service, and that he had not taken medications or received any psychiatric treatment for many years after service.  Also, during a January 2006 examination at Frontier Health, the Veteran reported that he first experienced depression during service and that he had "not had treatment for his depression which has been chronic with variance of severity over the last forty years until recently."  

Although there were no psychiatric abnormalities noted in the report of the Veteran's November 1965 separation examination and there is no clinical evidence of treatment for psychiatric problems for many years after service, there is otherwise no evidence to explicitly contradict the Veteran's reports of a continuity of psychiatric symptomatology in the years since service.  The Board points out that a medical opinion based solely on the absence of documentation in the record and which does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  See, e.g., Dalton v. Peake, 21 Vet. App. 23 (2007). 

Under these circumstances, the Board finds that a remand of this matter is needed to obtain an addendum opinion (preferably, from the psychologist who provided the October 2016 opinion), clearly based on full consideration of all documented medical evidence and lay assertions, that addresses the relationship, if any, between the Veteran's in-service psychiatric problems and the psychiatric disorder which contributed to his cause of death.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

In a claim for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In addition, the appellant must be informed of the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In this case, service connection had not been established for any disability during the Veteran's lifetime.  Although the appellant has been notified of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, she has not been notified of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected or been informed of the basis for determining an effective date upon the grant of any benefit sought.  Thus, such notice should be provided upon remand.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the December 2005 and January 2006 examination reports from Frontier Health indicate that the Veteran was hospitalized for psychiatric treatment at Ridgeview Pavilion Hospital.  A review of the claims file indicates that the Veteran's complete treatment records from this facility have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

As a final point, the Board notes that the most recent SSOC dated in November 2016 was mailed to the appellant's attorney, but that it was returned as undeliverable.  Hence, the Board must assume that the appellant's representative did not receive the November 2016 SSOC.  As such, appropriate action to re-send the appellant and her attorney the November 2016 SSOC should be accomplished on remand.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016)..  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Re-send to the appellant and her attorney a copy of the November 2016 SSOC.

2.  Send the appellant and her attorney a letter that provides notice as to (1) the information and evidence that is required to substantiate a claim for service connection for the cause of a veteran's death based on a condition not yet service-connected and (2) the basis for determining an effective date upon the grant of any benefit sought.  A copy of this letter must be included in the file.

3.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the appellant provide an appropriate authorization to obtain the Veteran's complete treatment records for a psychiatric disability from Ridgeview Pavilion Hospital, as referenced above.


Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matter within the one-year period).

4.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA psychologist who provided the October 2016 opinion an addendum opinion as to the relationship, if any, between the Veteran's service and his cause of death.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate mental health professional based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the mental health professional should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the psychiatric disability which contributed to the Veteran's death by suicide (a) had its onset during service, or (b) is otherwise medically-related to the Veteran's service.

In addressing the above, the mental health professional must consider and discuss all relevant medical and other objective evidence of record-to include the evidence of treatment for psychiatric problems in the Veteran's service treatment records-as well as all lay assertions -to  particularly include the Veteran's reports of continuous psychiatric symptomatology in the years since service (i.e., as reflected in the December 2005 and January 2006 examination reports from Frontier Health).

The mental health professional is advised that the Veteran is competent to report symptoms, that the appellant is competent to report her observations of the Veteran's symptoms, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why. 

Notably, the absence of documented evidence of psychiatric problems during the Veteran's November 1965 separation examination or of treatment for a psychiatric disability for many years after service should not serve as the sole basis for a negative opinion. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional records and/or opinion(s), if appropriate), adjudicate the matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the appellant and her attorney an appropriate SSOC includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

